[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court grants the motion to reconsider.
This is an action in replevin under C.G.S. Chapter 921. Section 52-522 of that chapter provides that in such an action "no cause of action, except of replevin or for a conversion . . ., may be stated."
This is an action in rem.
The boat in question is mortgaged under the Ship Mortgage Act, 4B U.S.c. § 951. "[T]he jurisdiction to foreclose the lien of the mortgage and to determine its priority in relation to other liens in a proceeding in rem CT Page 8543 is made exclusive [in the federal courts] by the Act."Reedsburg Bank v. Apollo, 508 F.2d 995, 999.
The court denies the relief requested.
N. O'Neill, J.